Citation Nr: 1816409	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-11 069	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating higher than 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant-Veteran and his Spouse


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had honorable active military service from December 2002 to December 2003 and from June 2006 to October 2007, with additional service in the Reserves. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from February 2014 and August 2014 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  In the February 2014 rating decision the RO proposed to reduce the rating for the Veteran's PTSD from 70 to 50 percent and denied entitlement to a TDIU.  In the August 2014 rating decision, the RO did not effectuate the reduction, instead continuing the 70 percent rating.

The Veteran and his spouse testified in support of his claim for a higher rating for this disability during a February 2015 hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.

In April 2015 the Board remanded these claims to the Agency of Original Jurisdiction (AOJ) to have the RO or Appeals Management Center (AMC) provide the Veteran a Statement of the Case (SOC) concerning these claims.  38 C.F.R. §§ 19.26, 19.29.  Moreover, after receiving the SOC, he was to be given opportunity to complete the steps necessary to perfect his appeal of these claims to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.302.  See also Manlincon v. West, 12 Vet. App. 238 (1999).

To this end, an SOC was issued in August 2017 concerning these claims.  Thus, there was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

In April 2015 the Board also remanded additional claims of entitlement to service connection for residuals of a left inguinal hernia and the resulting scar for additional development.  In an August 2017 rating decision since issued on remand, however, the Veteran was granted service connection for status post (s/p) left open inguinal hernia and for the consequent scar, s/p PerFix plug mesh left inguinal hernia repair.  In October 2017, in response, he filed a Notice of Disagreement (NOD) initiating an appeal of the initial ratings assigned for this disability.  See Fenderson v. West, 12 Vet. App. 119 (1999) (When a Veteran appeals an initial rating, VA must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others.  This change in rating, over time, compensates the Veteran for this variance).  See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal this "downstream" initial rating issue).  Correspondence from the AOJ to him in November 2017, however, confirms the RO has acknowledged receipt of his NOD concerning this downstream initial rating claim; indeed, necessary development apparently already is underway in response to his NOD.  As such, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD conversely had not been recognized.  Because the opposite is true in this particular instance, it is reasonable to presume the RO will provide him the required SOC concerning these downstream initial rating claims.  He will then have opportunity, in response, to complete the steps necessary to perfect his appeal of these downstream initial rating claims to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.200.


FINDINGS OF FACT

1. In rating decisions issued in February 2014 and August 2014, the RO denied entitlement to a TDIU and a rating higher than 70 percent for PTSD.
 
2. In April 2014, the Veteran submitted a timely NOD contending that his PTSD warranted a higher 100 percent rating and that he should be awarded a TDIU.

3. In August 2017, on remand, the RO/AMC provided him an SOC concerning these claims.

4. He did not, however, in response to that SOC, file a timely Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to "perfect" his appeal of these claims to the Board.


CONCLUSION OF LAW

The criteria are not met for timely filing of a Substantive Appeal in response to the February 2014 and August 2014 rating decisions considering and denying these claims of entitlement to a rating higher than 70 percent for PTSD and a TDIU.  The initial request for appellate review of these claims consequently is dismissed for lack of jurisdiction.  38 U.S.C. §§ 7105, 7108 (West 2012); 38 C.F.R. §§ 20.202, 20.302(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is well established that in order for the Board to have jurisdiction to review the denial of a claim, a timely Substantive Appeal must be received.  After a rating decision has been promulgated, a written NOD must be received within one year of notification of the RO's denial of the claim to initiate an appeal.  The RO subsequently issues an SOC on the matter appealed.  The appeal must be perfected by the timely filing of a properly completed VA Form 9, "Appeal to the Board of Veterans Appeals," or correspondence containing the necessary information.  A timely Substantive Appeal must be received within 60 days of the date of the SOC, or within the remainder of the one-year period of the date notification of the RO decision being appealed, whichever is later.  The Substantive Appeal should set out specific arguments relating to errors of fact or law made by the AOJ in reaching the determination, or determinations, being appealed.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302. 

The Board has the authority to determine whether it has jurisdiction to review a case and may dismiss any case over which it does not have jurisdiction.  38 U.S.C. § 7105(d)(3); 38 C.F.R. § 20.101(d).  The AOJ may close the case for failure to respond after receipt of the SOC (see 38 C.F.R. § 19.32), but a determination as to timeliness or adequacy of any response for purposes of appeal is within the province of the Board.  38 U.S.C. § 7105(d); 38 C.F.R. § 20.101(d). 

In this case at hand, the RO issued rating decisions in February 2014 and August 2014 denying the Veteran's claim of entitlement to a TDIU and a rating higher than 70 percent for his PTSD, respectively.  In April 2014, after receiving appropriate notification of that decision, he submitted a timely NOD and indicated he wanted to appeal the denial of these claims.  In August 2017, on remand, the RO/AMC provided him the required SOC; however, he did not then, in response, also file a timely Substantive Appeal to complete the steps necessary to "perfect" his appeal of these claims to the Board.  See 38 C.F.R. § 20.200 (An appeal to the Board consist of a timely-filed NOD, in writing, and, after receipt of an SOC, a timely-filed Substantive Appeal, meaning a VA Form 9 or equivalent statement).

The Board recognizes that the United States Court of Appeals for Veterans Claims (Veterans Court/CAVC) has held that the 60-day period in which to file a Substantive Appeal is not jurisdictional, and VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  But, here, VA has not waived this requirement in this case and declines to do so at this time.  Indeed, to the contrary, the Board's April 2015 remand was to provide the Veteran the required SOC, to in turn comply with the holding in Manlincon, and then to give him opportunity in response to also file a timely Substantive Appeal (VA Form 9 or equivalent).  He clearly did not file this additional document, however, much less timely, despite being expressly notified in the SOC that he still needed to do this.


In Percy, by treating a disability rating matter as if it were part of the Veteran's timely-filed Substantive Appeal for more than five years, VA in effect had waived any objections it might have had to the timeliness of the appeal with respect to the matter.  Here, though, unlike in Percy, the RO and AMC did not receive a Substantive Appeal from the Veteran, much less a timely one, and he did not request an extension of time to file his Substantive Appeal.  38 C.F.R. §§ 20.302 and 20.303.  As such, the Board finds that the issue of timeliness of the Substantive Appeal has not been waived at any time, either explicitly or implicitly.  Therefore, this case must be dismissed because of lack of jurisdiction.


ORDER

The appeal is dismissed for lack of jurisdiction. 



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


